            Case 15-15794-elf        Doc 148 Filed 06/21/21 Entered 06/21/21 12:12:13                     Desc
                                           CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 13


Emma Vinokur                                                     : Case No. 15−15794−elf
                   Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , June 21,2021 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Eric L. Frank
                                                                 Judge , United States Bankruptcy Court




                                                                                                                      148
                                                                                                                 Form 195
